Citation Nr: 1244086	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  10-08 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disability, to include acne vulgaris and chloracne, claimed as due to exposure to herbicides during service.  

2.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. R. dela Rosa, Associate Counsel




INTRODUCTION

The Veteran had active duty from May 1968 to May 1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) from September 2009 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.    


FINDINGS OF FACT

1.  Acne vulgaris and chloracne had their onset in service. 

2.  The preponderance of the evidence shows that the Veteran's cervical spine disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSIONS OF LAW

1.  Acne vulgaris and chloracne were incurred in service. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

2.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters sent in April 2009 and March 2010 prior to the initial rating decisions.  These letters included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the recent holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA and private treatment records, and records from the Social Security Administration (SSA).  The Veteran was also provided with VA examinations.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  

Finally, as to the Veteran's claim of service connection a skin disability, to include acne vulgaris and chloracne, in view of the Board's favorable decision with regard to this claim, further assistance is not required to substantiate that claim.

Service connection criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 




Skin disorder

The Veteran seeks service connection for comedogenic acne vulgaris, which he avers is related to Agent Orange exposure.  The Veteran's service personnel records (SPRs) confirm that the Veteran served in Vietnam from July 25, 1969, to October 14, 1969, so his exposure to Agent Orange is presumed.  

Since the issuance of the September 2009 rating decision denying service connection for comedogenic acne vulgaris, VA has expanded the regulations pertaining to Agent Orange exposure.  Specifically, prior to August 31, 2010, if a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied:  chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e). 

However, effective August 31, 2010, 38 C.F.R. § 3.309(e) provides that presumptive service connection based on herbicide exposure is available for: ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); and Parkinson's disease.  38 C.F.R. § 3.309(e) (2012).  Thus, a presumption of service connection arises for a Vietnam veteran (presumed exposed to Agent Orange) who develops one of the aforementioned conditions.

A March 2009 private skin consultation revealed a diagnosis of comedogenic acne vulgaris in the ears and on the forehead.  In an October 2009 physician letter, the physician reported that the Veteran had icepick type scarring at the lateral canthi and mid maxillary prominence of the cheeks.  The Veteran indicated that it was the result of his acne that happened while he was in Vietnam where he had consistent exposure to Agent Orange over the course of his tour of duty.  The physician reported that chloracne seemed a likely diagnosis by the Veteran's history.  

VA medical records show diagnoses of annular tinea corporis and dermatitis.  Medical records also show that the Veteran complained of rashes on his arms that would itch.  

In June 2009, the Veteran had a complete cutaneous examination of the face, ears, and upper extremities.  The diagnosis, in pertinent part, was comedogenic acne vulgaris.  

In October 2011 the Veteran was accorded a compensation and pension (C&P) skin examination.  During the examination the Veteran reported that he started breaking out with acne on his face, ears, back, neck, and chest while he was still in service.  He reported that he continued to have a lot of black heads and white heads over the years.  The diagnosis was chloracne.  The examiner opined that the Veteran's chloracne was consistent with exposure to Agent Orange and was thus more likely than not to be service-connected.  

Based on the evidence, service connection for a skin disability, to include acne vulgaris and chloracne, is warranted.  The competent medical evidence shows that the Veteran has current diagnoses of chloracne and acne vulgaris.  In addition to a current diagnosis, the medical evidence supports a finding that a nexus exists between the Veteran's current skin disability and Agent Orange exposure.  The October 2009 private physician indicated that chloracne seemed a likely diagnosis by the Veteran's history of consistent exposure to Agent Orange during service.  Moreover, the October 2011 VA examiner's opinion is considered competent and probative as she was fully informed of the Veteran's medical history and provided a fully articulated opinion that was supported by a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. at 124.  Thus, the required nexus is met.  While the medical evidence does not show that the Veteran's skin condition was manifest to a compensable degree within one year of military separation, the Board notes that it is the symptoms, not treatment, that is the essence of any evidence of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 496. (1997).  As the Veteran indicated that he started breaking out with acne on his face, ears, back, neck, and chest while he was still in service and reported that he continued to have symptoms since service, the Board finds his statements as competent, credible, and probative.  For these reasons, and in resolving all doubt in the Veteran's favor, the competent and probative evidence of record establishes that the Veteran is entitled to service connection for a skin disability, to include acne vulgaris and chloracne.  In reaching this conclusion, the Board has applied the benefit- of-the-doubt doctrine.  38 U.S.C.A. 5107(b).

Cervical spine disorder

The Veteran seeks service connection for a neck disorder that he avers is related to the trauma he received in the military when he was attacked with a pipe.  

Service treatment records (STRs) reveal the Veteran was struck in the left upper face and lip in March 1970.  He sustained facial damage; there was no evidence of neck complaints, treatment, or diagnoses.  

In a November 2005 statement, the Veteran indicated that he incurred trauma to the back around April 1970.  He stated that he was hit on the back of the head several times on the left side of the head and kicked in the back.  

VA medical records include a December 2009 diagnosis of cervical intervertebral disc disease and spondylosis.  The Veteran complained of neck and left upper extremity pain that he had for about three years.  He described the pain extending along his left shoulder and down the left upper extremity with associated numbness and tingling.  The physician referenced a September 2009 MRI which revealed degenerative disc changes and spondylosis.  VA medical records include a diagnosis of cervical degenerative joint disease.  

During a January 2010 VA examination, the Veteran reported having neck pain.  In September 2010, the Veteran indicated a history of neck pain since 2007.  An MRI revealed mild, left T4-5 disc bulge with mild foraminal stenosis on the left.  Another undated MRI revealed mild to moderate multilevel degenerative disc narrowing at C4-5 and C6-7.  In September 2010 the Veteran was diagnosed with a herniated nucleus pulposus at C4-5.  An April 2011 MRI revealed normal alignment and mild degenerative changes; however the bone marrow appeared normal.  He had a 2 mm. disc osteophyte complex at C4-5 and mild left neural foraminal stenosis.  The impression was minimal degenerative changes.  Additional VA medical records show the Veteran continued to complain of neck pain with additional pain radiating down his left shoulder.  

Social Security Administration (SSA) records show that the Veteran's reported illnesses and injuries included pain in the abdominal area and pain in the back.  There was no mention of neck pain or neck symptomatology.

In October 2011, the Veteran was accorded a neck conditions Disability Benefit Questionnaire (DBQ).  During the examination, the Veteran reported that he had some moderate left-sided neck pain after he was mugged in the military around 1970; he indicated that this pain had resolved.  He further reported that he began to have chronic neck pain beginning about five years ago.  The diagnosis was cervical stenosis.  The examiner opined that the Veteran's neck disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness stating that the Veteran had no identified neck injury after the lead-pipe incident and only began having significant symptoms five years ago.  The examiner also indicated that the Veteran had a degenerative condition and not a traumatic condition.  

Having carefully reviewed the claim, the Board finds that service connection for a cervical spine disorder is not warranted as the preponderance of the evidence is against the claim.  

A current cervical spine disorder has been established and the record reflects diagnoses of cervical intervertebral disc disease, spondylosis, cervical degenerative joint disease, cervical stenosis, and herniated nucleus pulposus.  The only question remaining is whether the evidence establishes a causal relationship between a current cervical spine disorder and service.  As the October 2011 VA examiner opined that the Veteran's cervical spine was not related to service, and as his opinion and rationale were based a review of the claims file and a physical examination of the Veteran and is therefore a fully informed opinion.  The Board thus finds that this opinion is probative evidence as the examiner provided a supporting analysis for his opinion.  See Nieves-Rodriguez, supra.  

There are no other medical opinions to the contrary.  The only evidence of a nexus between the Veteran's current cervical spine disability and military service is the Veteran's own lay statements.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana; see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that "[l]ay evidence can be competent and sufficient to establish a diagnosis when ... a lay person is competent to identify the medical condition" and providing, as an example, that a layperson would be competent to identify a condition such as a broken leg, but would not be competent to identify a form of cancer); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  

Moreover, the Veteran has not reported a continuity of symptomatology but, rather, indicated that he had mild pain immediately following the lead pipe attack that resolved shortly thereafter.  Moreover, during the October 2011 VA examination, the Veteran indicated that his neck pain began five years prior (i.e., since 2006) and in September 2010, the Veteran indicated that he had a history of neck pain since 2007.  The Board finds the Veteran's account of the onset of his neck problems, reported in the context of receiving treatment for his neck disorder, to be more probative than his statements linking his current neck disorder to service.  Further, the Board finds that his statements regarding a nexus are outweighed by the more probative VA examiner's medical findings and opinion that a current neck disorder is not related to service.  There are also no other medical opinions to the contrary.  Thus, in light of the lay and medical evidence, the Board finds that service connection for a cervical spine disorder is not warranted.  


ORDER

Service connection for acne vulgaris and chloracne is granted.  

Service connection for a cervical spine disorder is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


